Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki et al. (U.S. 2017/0052562), hereinafter Yamawaki in view of Greanias et al. (U.S. 5,149,919), hereinafter Greanias.

	Regarding claim 1, Yamawaki discloses a display module, comprising: 
	a display assembly joined to a cover lens ([0055] and fig. 3, #2) via an optically clear adhesive layer ([0082] and Abstract); 
	wherein the display assembly is arranged as a flat planar device ([0054] and fig. 3, #6); and 
	wherein the cover lens is arranged as a curved planar surface (fig. 3, #2) including an inner laminate sheet ([0152] and fig. 24, #81).
	Yamawaki does not explicitly disclose an inner laminate sheet joined to an outer laminate sheet via a second adhesive layer.
	However, Greanias teaches an inner laminate sheet joined to an outer laminate sheet via a second adhesive layer (Greanias col. 6, lines 60-61, col. 7, lines 29-30 and fig. 2, #32, #34 and #36)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamawaki’s display module with the missing limitations as taught by Greanias to provide a smooth, tight and well supported surface for touch detection (Greanias col. 6, lines 34-36).

	Regarding claim 13, Yamawaki in view of Greanias teaches the display module of claim 1, wherein the optically clear adhesive layer comprises an optically clear laminate sheet (Yamawaki [0082]-[0083]).



	Regarding claim 17, Yamawaki in view of Greanias teaches the display module of claim 1, wherein the display assembly comprises an electronic display unit that is incorporated into one of an instrument cluster, a center console display, and a passenger entertainment display (Yamawaki [0045] and fig. 1, #1).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of Brandao Salgado et al. (U.S. 2019/0012032), hereinafter Brandao.

Regarding claim 2, Yamawaki in view of Greanias teaches the display module of claim 1, comprising the inner laminate sheet of the cover lens being arranged as a curved planar element (Yamawaki, fig. 3, #2).
Yamawaki does not explicitly disclose wherein the outer laminate sheet is cold- formed to have a curvature that conforms to the curved planar element of the inner laminate sheet.
However, Brandao teaches, wherein the outer laminate sheet is cold- formed to have a curvature that conforms to the curved planar element of the inner laminate sheet (Brandao [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by Brandao to provide a curved glass shape with improved optical qualities (Brandao [0141]).

Regarding claim 12, Yamawaki in view of Greanias teaches the display module of claim 1. Yamawaki does not explicitly disclose wherein the optically clear adhesive layer comprises a liquid optically clear adhesive layer.
However Brandao teaches, wherein the optically clear adhesive layer comprises a liquid optically clear adhesive layer (Brandao [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by Brandao to provide a structure to maintain a curved shape (Brandao [0173]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of Salinger et al. (U.S. 9,674,965), hereinafter Salinger.

Regarding claim 3, Yamawaki in view of Greanias teaches the display module of claim 1. Yamawaki does not explicitly disclose a touch-sensitive element interposed between the inner laminate sheet of the cover lens and the outer laminate sheet of the cover lens.
However, Salinger teaches a display module, further comprising a touch-sensitive element interposed between the inner laminate sheet of the cover lens and the outer laminate sheet of the cover lens (Salinger col. 9, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the 

Regarding claim 4, Yamawaki in view of Greanias teaches the display module of claim 3. Yamawaki does not explicitly disclose wherein the touch-sensitive element comprises a capacitive touch sensor.
However, Salinger teaches, wherein the touch-sensitive element comprises a capacitive touch sensor (Salinger col. 2, lines 19-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by Salinger to provide for quicker assemble and durability  (Salinger col. 2, lines 21-23).

Regarding claim 5, Yamawaki in view of Greanias and Salinger teaches the display module of claim 3, wherein the touch-sensitive element comprises a resistive touch sensor (Salinger col. 2, lines 19-20).
The same motivation for claim 4 applies to claim 5.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of Jeon et al. (U.S. 2016/0170514), hereinafter Jeon.
	
Regarding claim 6, Yamawaki in view of Greanias teaches the display module of claim 1. Yamawaki does not explicitly disclose an anti-reflection (AR) film disposed on an outer surface of the outer laminate sheet.
	However, Jeon teaches an anti-reflection (AR) film disposed on an outer surface of the outer laminate sheet (Jeon [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by Jeon to improve accuracy of the touch sensor (Jeon [0027]).
	
	Regarding claim 7, Yamawaki in view of Greanias and Jeon teaches the display module of claim 1, further comprising an anti-glare (AG) film disposed on an outer surface of the outer laminate sheet (Jeon [0027]).
	The same motivation for claim 6 applies to claim 7.

	Regarding claim 8, Yamawaki in view of Greanias and Jeon teaches the display module of claim 1, further comprising an anti-fingerprint (AFP) film disposed on an outer surface of the outer laminate sheet (Jeon [0027]).
	The same motivation for claim 6 applies to claim 8.

Regarding claim 10, Yamawaki in view of Greanias and Jeon teaches the display module of claim 1, further comprising a thin coating disposed on an outer surface of the outer laminate sheet, wherein the thin coating includes at least one of an anti-reflection (AR) film, an anti-glare (AG) film, an anti-fingerprint (AFP) film, and an anti- smudge (AS) film (Jeon [0027]).
The same motivation for claim 6 applies to claim 10.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of Wu et al. (U.S. 2016/0198834), hereinafter Wu.
	
	Regarding claim 9, Yamawaki in view of Greanias teaches the display module of claim 1. Yamawaki does not explicitly disclose an anti-smudge (AS) film disposed on an outer surface of the outer laminate sheet.
	However, Wu teaches an anti-smudge (AS) film disposed on an outer surface of the outer laminate sheet (Wu [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by Wu to improve accuracy of the touch sensor (Wu [0061]).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of Park et al. (U.S. 2012/0307191), hereinafter Park.

	Regarding claim 11, Yamawaki in view of Greanias teaches the display module of claim 1. Yamawaki does not explicitly disclose wherein the outer laminate sheet of the cover lens is composed as an ultra-thin material having a thickness between 0.01 µm and 0.7 mm.
	However, Park teaches, wherein the outer laminate sheet of the cover lens is composed as an ultra-thin material having a thickness between 0.01 µm and 0.7 mm (Park [0090]).


	Regarding claim 16, Yamawaki in view of Greanias and Park teaches the display module of claim 1, wherein the second adhesive layer of the cover lens comprises polyvinyl butyral (Park [0092]-[0093]).
	The same motivation for claim 11 applies to claim 16. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki in view of Greanias as applied to claim 1 above, and further in view of David (U.S. 2004/0004605).

	Regarding claim 15, Yamawaki in view of Greanias teaches the display module of claim 1, wherein the second adhesive layer of the cover lens is configured as an optically-clear layer (Yamawaki [0082]). Yamawaki does not explicitly disclose the cover lens having shatter-resistant properties.
	However, David teaches the cover lens having shatter-resistant properties (David [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display module taught by Yamawaki in view of Greanias with the missing limitations as taught by David to ensure that the touch screen remains intact and functional (David [0031]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482